Case 9:20-cv-00104-RC-KFG Document 3 Filed 05/29/20 Page 1 of 2 PageID #: 9



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

SHERMAN D. BROOKS                                 §

VS.                                               §               CIVIL ACTION NO. 9:20cv104

JANET HARRY-DOBBINS, ET AL.                       §

                      MEMORANDUM OPINION REGARDING VENUE

       Plaintiff Sherman D. Brooks, an inmate confined at the Luther Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this civil rights

complaint pursuant to 42 U.S.C. § 1983.

       The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                       Factual Background

       Plaintiff claims he was subjected to cruel and unusual punishment concerning an alleged

assault which occurred on March 3, 2020 at the Luther Unit. Plaintiff has named as defendants Janet

Harry-Dobbins, Valarie M. Williams, Kotton Stocker, and Ogunsanga Olushol Joseph. The

defendants are all employed at the Luther Unit.

                                             Analysis

       The Civil Rights Act, 42 U.S.C. §1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972), aff'd per curium, 480 F.2d 805 (5th

Cir. 1973).
    Case 9:20-cv-00104-RC-KFG Document 3 Filed 05/29/20 Page 2 of 2 PageID #: 10



           When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

    § 1391 provides that venue is proper only in the judicial district where the defendants reside or in

    which the claim arose. Here, plaintiff complains of incidents which occurred at the Luther Unit of

    the Texas Department of Criminal Justice located in Navasota, Grimes County, Texas. Additionally,

    all of the defendants are employed at the Luther Unit. When public officials are parties to an action

    in their official capacities, they reside for venue purposes in the county where they perform their

    official duties, which in this case is Grimes County. Holloway v. Gunnell, 685 F.2d 150 (5th Cir.
.
    1982); Lowrey v. Estelle, 433 F.2d 265 (5th Cir. 1976). Pursuant to 28 U.S.C. § 124, Grimes County

    is located in the Houston Division of the United States District Court for the Southern District of

    Texas. Accordingly, venue for such claims is not proper in the Eastern District of Texas.

           When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

    transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

    § 1406(a). This action should be transferred to the Southern District of Texas. An appropriate order

    so providing will be entered by the undersigned.


                    SIGNED this the 29th day of May, 2020.




                                                          ____________________________________
                                                          KEITH F. GIBLIN
                                                          UNITED STATES MAGISTRATE JUDGE




                                                      2
